DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, 14, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0154524 (hereinafter “Kauper”), and further in view of United States Patent Number 5,512,600 (hereinafter “Mikos”).Regarding claim 1 	Kauper teaches a micronized device comprising a core containing a substantially non-degradable filamentous cell-supporting matrix or scaffold, wherein the matrix is made from a plurality of monofilaments, and wherein the monofilaments are either twisted into a yarn or woven into a mesh or twisted into a yarn that is in non-woven strands (abstract; and paragraphs [0016] and [0038]), which corresponds to a fiber-oriented material comprising a plurality of fibers in a closely-adhered state.  Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) including chitin (paragraph [0016]). 	Kauper teaches the filaments or yarns can be woven into a mesh.  The mesh can be produced on a braider using carriers, similar to bobbins, containing monofilaments or multifilaments, which serve to feed either the yarn or filaments into the mesh during weaving. The angle of the braid, defined by the pick count, is controlled by the rotational speed of the carriers and the production speed. In one embodiment, a mandrel is used to produce a hollow tube of mesh. The tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (tensile strength having maxima in a direction of orientation of the fiber-oriented material) (paragraph [0082]).  The structure of the woven mesh produced by the weaving process taught above corresponds to the limitation requiring a tensile strength of the fiber-oriented material has maxima in two or more tensile directions at angles in a range not less than 0° but less than 180°, the angles being between a line and the tensile directions, the line passing through a center of the fiber-oriented material.  	Kauper teaches the filamentous cell-supporting scaffold may be made from any biocompatible material and have a bonded fiber structure which can be used for cell implantation (paragraph [0090]).  Kauper also teaches the bonded fiber structures are taught by Mikos, which was incorporated by reference (Id).  Mikos teaches the preparation of a bonded fiber structure for cell implantation (column 1, lines 5-8).  Mikos teaches processing conditions for forming the bonded fiber structure includes heating the composite above the melting temperature of the selected polymer used for the fibers, where the fibers are subsequently welded (fused) together at their cross-points, which forms the bonded fiber structure (column 3, lines 1-30).  Mikos illustrates at least part of the fibers adjacent to each other are bonded/welded (fused) to each other, with the preferred bio-affinity material in the fibers being directly welded (fused) to the preferred bio-affinity material of one or more others of the fibers (Figure 1).  It would have been obvious to a person having ordinary skill in the art to use the processing conditions for forming the bonded fiber structures disclosed by Mikos to form the bonded fiber structure of Kauper because Kauper teaches the bonded fiber structure taught by Mikos is a suitable bonded fiber structure for use in the scaffold. 	The use of product-by-process limitations has been noted in claim 1, for example, "the fibers are fused without melting."  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Please see MPEP § 2113.Regarding claim 2 	In addition, Kauper teaches the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach the tensile strength of the fiber oriented material is 30 MPa or more in the tensile directions where the tensile strength has a maxima.  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate number of filaments to yield a desirable tensile strength of the device in a direction the braid extends.	The use of product-by-process limitations has been noted in claim 2, for example, "the fibers are fused at no more than room temperature".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Please see MPEP § 2113.Regarding claim 3 	In addition, the chitin, collagen, and laminin materials taught by the combination of Kauper and Li, noted above, corresponds to the fibers comprising 100 wt% of the bio-affinity material, which falls within the claimed range.Regarding claim 4 	As previously noted, Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) including chitin (paragraph [0016]).  Chitin has a chemical structure which corresponds to the claimed limitation requiring the fibers to comprise an amide group. 	Regarding an orientation degree of the claimed material, although the prior art does not explicitly disclose an orientation degree parameter of formula (i), R1/R2 (i), is 1.05 or more when a surface of the material is analyzed using a polarized FT-IR-ATR, wherein, in the formula (i), R1 is a maximum absorbance ratio obtained when measuring by modifying an angle between a polarization direction and the fiber-oriented material, and R2 is a minimum absorbance ratio obtained when measuring by modifying the angle between the polarization direction and the fiber-oriented material, wherein the absorbance ratio has a formula (ii), T1/T2 (ii), wherein, in the formula (ii), T1 is an absorption intensity for a wave number of 1640 cm-1, and T2 is an absorption intensity for a wave number of 1540 cm-1, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kauper and Li teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 6 	In addition, Kauper teaches the preferred diameter of the filaments is between 5-100 µm (paragraph [0081]), which overlaps the claimed range for the average diameters.Regarding claim 7 	As previously noted, Kauper teaches monofilaments or multifilaments are used to form a woven mesh structure (structure having at least a first direction and a second direction where the tensile strength have maxima), where the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach a ratio of the tensile strength in a second direction where the tensile strength has a maximum (F2) to the tensile strength in a first direction where the tensile strength has a maximum (F1) ranges from 0.7 to 1.5 (corresponding to claimed formula (iii)).  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate number of filaments extending in each of the weft and warp directions of the woven mesh to yield a desirable tensile strength of the device in each of the weft and warp directions, and to determine a ratio therefrom.Regarding claims 8 and 23 	In addition, Kauper also teaches an embodiment where the filaments or yarns in the braid is constructed as a multi-layered structure (paragraph [0082]), which corresponds to a first region, and a second region, wherein the first region and second region are stacked, wherein the first region comprises a plurality of first fibers oriented in a first direction and comprising a first bio-affinity material selected from the group consisting of collagen, laminin, chitin, etc., wherein the second region comprises a plurality of second fibers oriented in a second direction and comprising a second bio-affinity material, where the first and second fibers are in a closely adhered state, and where the second direction crosses the first direction.	Kauper teaches the filamentous cell-supporting scaffold may be made from any biocompatible material and have a bonded fiber structure which can be used for cell implantation (paragraph [0090]).  Kauper also teaches the bonded fiber structures are taught by Mikos, which was incorporated by reference (Id).  Mikos teaches the preparation of a bonded fiber structure for cell implantation (column 1, lines 5-8).  Mikos teaches processing conditions for forming the bonded fiber structure includes heating the composite above the melting temperature of the selected polymer used for the fibers, where the fibers are subsequently welded (fused) together at their cross-points, which forms the bonded fiber structure (column 3, lines 1-30).  Mikos illustrates at least part of first and/or the second fibers adjacent to each other are bonded/welded (fused) to each other with the bio-affinity material in the first fiber being directly fused to the bio-affinity material of one or more others of the first and/or second fibers (Figure 1).  It would have been obvious to a person having ordinary skill in the art to use the processing conditions for forming the bonded fiber structures disclosed by Mikos to form the bonded fiber structure of Kauper because Kauper teaches the bonded fiber structure taught by Mikos is a suitable bonded fiber structure for use in the scaffold.	The use of product-by-process limitations has been noted in claims 8 and 23, for example, "the fibers are fused at room temperature".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Please see MPEP § 2113.Regarding claim 9 	In addition, Kauper teaches the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach the tensile strengths of the fiber oriented material in each of the first and second directions are 30 MPa or more.  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate number of filaments in the first and second directions to yield a desirable tensile strength of the device in each of the first and second directions.Regarding claim 10 	In addition, the chitin, collagen, and laminin materials taught by the combination of Kauper and Li, noted above, corresponds to the first fibers comprising 100 wt% of the first bio-affinity material and the second fibers comprising 100 wt% of the second bio-affinity material, which falls within the claimed ranges.Regarding claim 11	As previously noted, Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) including chitin (material for both the first fibers and second fibers) (paragraph [0016]).  Chitin has a chemical structure which corresponds to the claimed limitation requiring the first and second fibers to comprise an amide group. 	Regarding an orientation degree of the claimed material, although the prior art does not explicitly disclose an orientation degree parameter of formula (i), R1/R2 (i), is 1.05 or more when a surface of the material is analyzed using a polarized FT-IR-ATR, wherein, in the formula (i), R1 is a maximum absorbance ratio obtained when measuring by modifying an angle between a polarization direction and the fiber-oriented material, and R2 is a minimum absorbance ratio obtained when measuring by modifying the angle between the polarization direction and the fiber-oriented material, wherein the absorbance ratio has a formula (ii), T1/T2 (ii), wherein, in the formula (ii), T1 is an absorption intensity for a wave number of 1640 cm-1, and T2 is an absorption intensity for a wave number of 1540 cm-1, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kauper and Li teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 12 	As previously noted, Kauper teaches the filaments or yarns in the braid is constructed as a multi-layered structure (paragraph [0082]), where the filaments include biocompatible materials including chitin (paragraph [0016]).  These teachings correspond to the claimed feature requiring the first fibers and second fibers to comprise the same material, and wherein the second fibers are made from a single material selected from chitin.Regarding claim 14 	In addition, Kauper teaches the preferred diameter of the filaments (first and second fibers) is between 5-100 µm (paragraph [0081]), which overlaps the claimed range for the average diameters.Regarding claim 15	As previously noted, Kauper teaches monofilaments or multifilaments are used to form a woven mesh structure (structure having tensile strengths in at least a first direction and a second direction), where the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach a ratio of the tensile strength in a second direction (F2) to the tensile strength in a first direction (F1) ranges from 0.7 to 1.5 (corresponding to claimed formula (iii)).  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate number of filaments extending in each of the weft and warp directions of the woven mesh to yield a desirable tensile strength of the device in each of the weft and warp directions, and to determine a ratio therefrom.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kauper, in view of at least one of United States Patent Application Publication No. US 2009/0076530 (hereinafter “Fukutomi”), United States Patent Application Publication No. US 2014/0162521 (hereinafter “Chen”), and/or United States Patent Application Publication No. US 2016/0002824 (hereinafter “Roach”), and further in view of Mikos.Regarding claims 24 and 25 	Kauper teaches a micronized device comprising a core containing a substantially non-degradable filamentous cell-supporting matrix or scaffold, wherein the matrix is made from a plurality of monofilaments, and wherein the monofilaments are either twisted into a yarn or woven into a mesh or twisted into a yarn that is in non-woven strands (abstract; and paragraphs [0016] and [0038]), which corresponds to a fiber-oriented material comprising a plurality of fibers in a closely-adhered state.  Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) (paragraph [0016]). 	Kauper teaches the filaments or yarns can be woven into a mesh.  The mesh can be produced on a braider using carriers, similar to bobbins, containing monofilaments or multifilaments, which serve to feed either the yarn or filaments into the mesh during weaving. The angle of the braid, defined by the pick count, is controlled by the rotational speed of the carriers and the production speed. In one embodiment, a mandrel is used to produce a hollow tube of mesh. The tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (tensile strength having maxima in a direction of orientation of the fiber-oriented material) (paragraph [0082]).  The structure of the woven mesh produced by the weaving process taught above corresponds to the limitation requiring a tensile strength of the fiber-oriented material has maxima in two or more tensile directions at angles in a range not less than 0° but less than 180°, the angles being between a line and the tensile directions, the line passing through a center of the fiber-oriented material. 	Kauper teaches the filaments used to form a yarn or mesh internal scaffold are formed of any suitable biocompatible material (paragraph [0080]).   	However, Kauper does not explicitly teach the biocompatible (bio-affinity) material which make up the filaments consist of collagen, laminin, gelatin, and polyglycolic acid. 	Suitable biocompatible materials for filaments in forming a scaffold are known in the art.  Fukutomi teaches a cell-supporting fibrous scaffold (paragraphs [0001] – [0011]).  Fukutomi teaches the filaments of the scaffold are made from biocompatible polymers, including polyglycolic acid and laminin (paragraph [0061] – [0065]).  Chen teaches a cell-supporting fibrous scaffold (paragraphs [0001] – [0003] and [0020]).  Chen teaches the fibers of the scaffold are made from bioabsorbable polymers, including collagen, and gelatin (paragraph [0033]).  Roach teaches a cell-supporting fibrous biological scaffold (abstract, and paragraphs [0106] and [0153]).  Roach teaches the fibers of the biological scaffold are made from biocompatible and/or biodegradable polymers, preferably polyglycolic acid (paragraph [0106]). 	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the fibrous biocompatible material which makes up the scaffold of Kauper with any one of: the polyglycolic acid and laminin materials of Fukutomi; the collagen or gelatin materials of Chen; or the polyglycolic acid material of Roach motivated by the expectation of successfully practicing the invention of fibers consisting of biocompatible materials useful in tissue scaffold manufacturing.	Kauper teaches the filamentous cell-supporting scaffold may be made from any biocompatible material and have a bonded fiber structure which can be used for cell implantation (paragraph [0090]).  Kauper also teaches the bonded fiber structures are taught by Mikos, which was incorporated by reference (Id).  Mikos teaches the preparation of a bonded fiber structure for cell implantation (column 1, lines 5-8).  Mikos teaches processing conditions for forming the bonded fiber structure includes heating the composite above the melting temperature of the selected polymer used for the fibers, where the fibers are subsequently welded (fused) together at their cross-points, which forms the bonded fiber structure (column 3, lines 1-30).  Mikos illustrates a part of the fibers adjacent to each other are fused to each other, with the bio-affinity material in the fibers being directly fused to the bio-affinity material of one or more others of the fibers, and wherein only the part of the fibers adjacent to each other is fused to each other, at fused portions and a remainder of the fiber-oriented material is not fused (Figure 1).  It would have been obvious to a person having ordinary skill in the art to use the processing conditions for forming the bonded fiber structures disclosed by Mikos to form the bonded fiber structure of Kauper because Kauper teaches the bonded fiber structure taught by Mikos is a suitable bonded fiber structure for use in the scaffold.
Response to Arguments
Applicant’s arguments, see page 9, filed 22 August 2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.  	The applicant argued the melting process from Mikos used to fuse and form its desired structure is not oriented, as claimed, but is 100% amorphous.  The examiner respectfully submits that the applicant has failed to provide any evidence showing that the fibers from Mikos are actually 100% amorphous, other than an unsupported assertion.  It is well-settled that unsupported arguments are not a substitute for objective evidence. In re Pearson, 181 USPQ 641 (CCPA 1974).  Moreover, when it comes to polymer morphology, amorphous polymers and oriented fibers, as defined in the claim, are not antonyms.  Amorphous polymers are polymers which are not crystalline or do not exhibit molecular chain organization.  However, this is not the same as the “fiber-oriented material” disclosed in the instant application.  Fiber-oriented material appears to convey the direction in which fibers extend, not the organization of the polymer’s molecule chain. 	The applicant argued the heat treatment disclosed by Mikos in Table 1 having a temperature of 195°C would degrade the claimed bio-affinity materials.  The applicant provided references to provide evidence.  However, the examiner respectfully notes that the heat treatment disclosed by Mikos from Table 1 fails to consider Mikos, as a whole.  It is noted that Mikos recognizes the important factor of providing the bond between adjacent fibers is to provide an environment where the temperature is above the melting point of the polymer being bonded (Mikos – column 3, lines 5-31).  It would have been considered a matter of common sense to maintain a minimum temperature which provides such a feature while preventing an environment where the temperature raises sufficiently where the polymer is degraded to a point where such a polymer would not be capable of forming the scaffold.  It is the position of the examiner that the applicant has failed to provide sufficient evidence to show how the structure of a polymer after a melt welding process (or being heat denatured) is different than the same polymer after undergoing a solvent dissolving process performed at or no higher than room temperature for fusing adjacent fibers (or being denatured by dissolving in a solvent), as present in the claims.  Please see MPEP § 2113 regarding how product-by-process limitations are considered during prosecution.  As was previously mentioned during prosecution, the applicant has failed to provide any evidence that the heat treatment from Miko would result in an unobvious difference between the claimed product and the prior art product.  The originally filed disclosure notes that the process of using a solvent for room temperature fusing would necessary result in a denatured layer which occurs by said solvent altering the characteristics (by melting or dissolving) of the source material liquid to permit adherence to adjacent fibers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783